Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 21, 2021 has been entered.
Currently, Claims 1 and 3-14 are pending.  Claims 1, 3-4, and 7-14 are examined on the merits.    Claims 5-6 are withdrawn.
Applicant’s arguments, filed Jan. 21, 2021, with respect to the rejection(s) of claim(s) 1, 3-4, and 7-14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the following.

Election/Restrictions
Claims 5-6 are withdrawn because they are directed to nonelected species. Applicant timely traversed the restriction (election) requirement in the reply filed on 
May 21, 2019. 
glycerol, sorbitol in the reply filed on May 21, 20i9 is acknowledged. The traversal is on the ground(s) that the species have common properties or characteristics and there is no burden to search all the species. This is not found persuasive because a search of one group is not coextensive with the search of the other groups. Thus, it would be burdensome to search the entire claims.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2019, April 26, 2017 is in compliance with the provisions of 37 CFR 1.97. Accordingly, t11e information disclosure statement is being considered by the examiner.

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Doumani (US 4073412) in view of Rukmini et al. (2012, International Food Research Journal, 19: 259-264), Holscher et al. (US 4818553) and Rostro et al (US 2014/0114231 A1). 

However, Doumani does not teach the temperature of 10-40 degree C, speed of 800-1300 m/min as determined by a tip speed of a blade of the mixer, pH from 4.5-7.0, viscosity of emulsion from 500 mPa to 10000 mPas, 10-20% by mass of co-emulsifier. 
Rukmini et al. teaches a study of coconut oil to form microemulsions by changing the factors of ratio or water/surfactant/oil at room temperature (30 +/- 1 degree C) for at least 24 hours (page 260, Determination of water/surfactant/oil ratio). The mixture was stirred in at medium speed and temperature kept at 40 degree C, then stirred at high speed for microemulsion to form, which is characterized by the presence of dear and transparent solution (page 260, Determination of HLB value of w/o microemulsion).  The concentration of surfactants must be high enough to provide the number of surfactant 
Holscher et al. teaches a w/o emulsion produced with glycerol (10%) (Example VII).
Rostro et al. teaches an emulsion composition with at least 1% virgin coconut oil (Claim 8).
The references also do not specifically teach performing the process in the time span and temperature range claimed by applicant. Rukmini et al. teaches a study of coconut oil to form microemulsions by changing the factors of ratio of water/surfactant/oil at room temperature (30 +/- 1 degree C) for at least 24 hours (page 260, Determination of water/surfactant/oil ratio), The process in the time span and temperature range is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising 10-20% of glycerol of the active agent combination for the following reasons.  The reference does teach the composition for making an emulsion.  Holscher et al. teaches a w/o emulsion produced with glycerol (10%) (Example VII). Thus, it would have been obvious to make a concentrated composition containing 10-20% glycerol for use as an emulsion.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference.  Thus, absent some demonstration of 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for treating hair. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman,  136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.

The Supreme court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the 

…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International  Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.  


Claims 1, 3-4, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Doumani (US 4073412) in view of Rukmini et al. (2012, International Food Research Journal, 19: 259-264), Holscher et al. (US 4818553), and Rostro et al (US 2014/0114231 A1) as applied to claims 1, 3-4, 7-9, 11, and 13-14 above, and further in view of Ochi et al. (US 2011/0236360 A1).
The teachings of Doumani, Rukmini et al., Holscher et al., and Rostro et al. are set forth above and applied as before. 
The combination of Doumani, Rukmini et al., Holscher et al., and Rostro et al. do not specifically teach the fermenting the mixture in lactic acid bacteria and yeast at a temperature of 10-40 degree C. 
Ochi et al. teaches lactic acid bacteria is culture at 37 degree C, in pH 6.5 [0024] for oral administration [0060] that includes coconut oil [0066] as food compositions [0068]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use lactic acid bacteria for fermentation because Ochi et al.  teaches the culture can ferment food products for administration with coconut oil products. One would have been motivated to make an emulsion with fermented products from lactic acid bacteria for the expected benefit of enhancing food product. 
The references also do not specifically teach performing the process in the pH and temperature range claimed by applicant. Ochi et al. teaches lactic acid bacteria is culture at 37 degree C, in pH 6.5 [0024]. The process in the pH and temperature range is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal process in the time span and temperature range to use in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant's invention.

Response to Arguments
Applicant argues that the reference does not teach virgin coconut oil, 10-20% mass co-emulsifier, powdery matter is dissolved in an aqueous medium, forms micelles from 0.1-0.6 micron.
In response to Applicant’s argument, Rostro et al. teaches an emulsion composition with at least 1% virgin coconut oil (Claim 8).  

Doumani teaches a water-in-oil lecithin emulsion composition with lecithin (Claim 1), glycerol, sorbitol (Claim 8) as the co-emulsifier, coconut oil (Claim 14). The powdery mixture would inherently occur when little oil is used and little emulsifier is used with lecithin, which is a solid. The process of making a water-in-oil lecithin emulsion composition with lecithin, glycerol, sorbitol as the co-emulsifier, coconut oil would require a production method in Claim 9 because the claimed production method is simply mixing the three ingredients, which must be broadly done for production of compositions having three separate ingredients. Stable micellar structure with an average diameter from 0. 1 micron to 0.6 micron would inherently form because the formation of thermodynamically stable, transparent isotropic solutions with particle sizes range from 5- 10 nanometer (Rukmini et al., page 259, left column, last paragraph), 0.1 micron and 0.6 micron can be converted to 10 nanometer and 60 nanometer, respectively.  Rukmini et al. teaches a study of coconut oil to form microemulsions by changing the factors of ratio or water/surfactant/oil at room temperature (30 +/- 1 degree C). It was very important to promote the formation of a microemulsion system having a diameter of the droplets in the range of 10-100 nm (page 261, right column, paragraph 1).
Applicant argues there are other surfactants used in the formation of micelles.
In response to Applicant’s argument, the claims are “comprising” language, which does not exclude other ingredients in the formation of the micelles.

In response to Applicant’s argument, the perimeters for making an emulsion is understood by those skilled in the art.  Thus, the speed, temperature, time, concentrations are perimeters that one would experiment with to obtain the emulsion desired.

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655